 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   Ashwin KHOBRAGADE,                                   Case No.: 16-cv-0468-WQH-AGS
11                                      Plaintiff,        ORDER DENYING PLAINTIFF’S
                                                          SECOND MOTION TO
12   v.
                                                          RECONSIDER (ECF No. 100)
13   COVIDIEN LP,
14                                   Defendants.
15
16         On October 4, 2018, Judge Stanley A. Boone denied plaintiff’s motion to reopen
17   discovery. (See ECF No. 93.) On October 9, 2018, plaintiff filed a motion to reconsider
18   Judge Boone’s Order (ECF No. 94), which the Court denied. (See ECF No. 98.) Plaintiff
19   has now filed a second motion to reconsider reopening discovery. (ECF No. 100.) Plaintiff
20   presents no new evidence that would warrant reconsideration. For the reasons stated in this
21   Court’s denial of plaintiff’s first motion to reconsider (see ECF No. 98), plaintiff’s motion
22   is denied. No further motions for reconsideration of plaintiff’s motion to reopen discovery
23   (ECF No. 89) will be considered by the magistrate judge.
24   Dated: October 18, 2018
25
26
27
28                                                       Magistrate Judge Marc L. Goldman

                                                     1
                                                                                16-cv-0468-WQH-AGS
